Citation Nr: 1241829	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hypertension.

2.  Entitlement to a rating higher than 60 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which continued a rating of 30 percent for coronary artery disease and a rating of 10 percent for hypertension.  A notice of disagreement was received in June 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  An interim (August 2011) rating decision granted a 60 percent rating for coronary artery disease effective May 1, 2008, the date of the claim for increased rating.  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested and was granted a 30 day abeyance period for the submission of additional evidence; the Veteran submitted a statement but no additional medical evidence, and the time has lapsed.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that she has received ongoing treatment for the disabilities at issue with her non-VA primary care physician Dr. Dawkins, a non-VA cardiologist, and other health care providers including The Regional Medical Center.  In a July 2012 statement, the Veteran indicated that she was admitted to The Regional Medical Center in March 2012 after going to the emergency room for chest pains, she was treated the day after her discharge from the hospital by Dr. Dawkins, and she was seen twice more in late March and early April 2012 at The Regional Medical Center for radiology tests.  A review of the claims file reveals that the RO has not yet attempted to obtain the Veteran's updated treatment records from Dr. Dawkins and The Regional Medical Center regarding treatment for coronary artery disease and hypertension.  Additional development is necessary to ensure that all pertinent treatment records have been located and associated with the claims file, with the Veteran's assistance.

Additionally, the Veteran testified that her symptoms had worsened since the most recent VA heart examination in January 2011.  She testified that her health is declining, she has low endurance and physical strength, and her activities are now more labored than before.  She testified that when she sought emergency room treatment in March 2012, she was hospitalized overnight and underwent a series of tests including a stress test.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request copies of any outstanding private treatment records from all providers identified by the Veteran regarding cardiovascular treatment.

2.  The RO should then schedule the Veteran for an appropriate VA examination to ascertain the current severity of the disabilities.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for coronary artery disease and hypertension, including any impairments of the cardiovascular system.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and her attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



